ORDER
It is ordered that the opinion filed on September 1,1998, be amended to delete the paragraph at page 5, as reported in 152 F.3d 1213 at 1215, which states:
*1218Petitions for review filed between the passage of IIRIRA on September 30, 1996, and IIRIRA’s general effective date of April 1, 1997, are governed by interim transitional rules. See IIRIRA § 309(c); Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997).
In lieu thereof, the following language is hereby substituted:
Immigration proceedings initiated by the INS before IIRIRA’s general effective date of April 1, 1997, in which a final deportation or exclusion order was filed after October 30, 1996, are governed by interim transitional rules. See IIRIRA § 309(e); Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997).